Smith, J.,
delivered the opinion of the court.
Appellant was indicted for murder, and convicted of manslaughter. The district attorney in his closing argument used the following language: “If you bring *108in a verdict of manslaughter, the court does not have to sentence her to the penitentiary, hut can fine her or send her to the county farm.” Appellant’s objection to this language was overruled, and an exception taken.
This language is practically the same as that used by the district attorney in Windham v. State, 91 Miss. 845, 45 South. 861, and consequently the judgment of the court below must be reversed, and the cause remanded.

Reversed and remanded.